               Case 2:20-cv-01784-JFC Document 4 Filed 11/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KERRY LEWIS, an adult                                 Civil Action No.: 20-cv-1784-JFC
 individual,

                       Plaintiff,

         vs.

 GOOGLE, INC., a corporation, and
 ALPHABET, INC., a corporation,

                       Defendants.1




                               DEFENDANTS’ MOTION TO DISMISS

         Defendants Google LLC and Alphabet Inc. (unless otherwise specified, together,

“Google”), by and through their undersigned counsel, and pursuant to Federal Rule of Civil

Procedure 12(b)(6) and LCvR 7, file this Motion to Dismiss Plaintiff Kerry Lewis’s Complaint in

its entirety with prejudice.

         This Motion to Dismiss is supported by the accompanying Brief in Support, which is

incorporated by reference herein and made a part hereof.

         WHEREFORE, Google respectfully requests that the Court grant its Motion to Dismiss

and enter the proposed Order submitted herewith.




1
    Plaintiff misidentified “Google LLC” as “Google Inc.” in the caption.

                                                 1
Case 2:20-cv-01784-JFC Document 4 Filed 11/25/20 Page 2 of 3




                                      TUCKER ARENSBERG, P.C.


                                      /s/ Ryan James
                                      Ryan James
                                      Pa. I.D. #82799

                                      J. Andrew Salemme
                                      Pa. I.D. #298257

                                      1500 One PPG Place
                                      Pittsburgh, PA 15222
                                      (412) 566-1212
                                      rjames@tuckerlaw.com
                                      asalemme@tuckerlaw.com

                                      Attorneys for Defendants
                                      Google LLC and Alphabet Inc.

                                      Dated: November 25, 2020




                             2
          Case 2:20-cv-01784-JFC Document 4 Filed 11/25/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was served

upon the following party via United States mail, first class, postage prepaid, this 25th day of

November, 2020:


                                      Kerry Lewis, Esq.
                                    Lewis, Lewis & Reilly
                                 1040 Fifth Avenue, 1st Floor
                                    Pittsburgh, PA 15219



                                                            /s/ Ryan James
                                                                Ryan James




                                                3
